Citation Nr: 0335719	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than October 4, 
2001, for the grant of service connection for prostate cancer 
due to herbicide exposure.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
August 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.  In that decision, the RO granted service connection for 
prostate cancer due to herbicide exposure and assigned a 
100 percent rating effective October 4, 2001.  The veteran 
appealed for an earlier effective date.


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for prostate cancer related to his service in the military 
within one year of his retirement in August 1965.

2.  There is, however, correspondence in his claims file, 
received at the RO on September 17, 2001, which given a 
liberal construction was an informal claim for service 
connection for prostate cancer due to herbicide exposure.


CONCLUSION OF LAW

The criteria are met for an effective date of September 17, 
2001, but no earlier, for the grant of service connection for 
prostate cancer due to herbicide exposure.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155, 3.400 (2003); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA provides new statutory requirements regarding notice 
to a veteran and his representative and specified duties to 
assist in the development of his claim.  These preliminary 
duties to notify and assist include apprising the veteran of 
what specific evidence he is ultimately responsible for 
obtaining and what specific evidence VA will obtain for him.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Because this decision grants the benefit sought on appeal, 
the veteran requires no further assistance in substantiating 
his claim; there already is sufficient evidence of record to 
assign an earlier effective date.  See Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  And since the Board is 
granting his claim, he obviously is not prejudiced by the 
Board deciding his appeal without first remanding his case to 
the RO to address any VCAA procedural due process concerns.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Governing Law and Regulation

The effective date of an award based on an original claim for 
compensation (i.e., an initial application for service 
connection) will be the day following separation from active 
service or date entitlement arose if a claim is received 
within one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999); Brannon v. West, 
12 Vet. App. 32 (1998); Fleshman v. Brown, 9 Vet. App. 548 
(1996), affirmed in Fleshman v. West, 138 F.3d 1429 (Fed. 
Cir. 1998); Lalonde v. West, 12 Vet. App. 377 (1999); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Rodriguez court noted that, for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be "in 
writing" in order to be considered a "claim" or "application" 
for benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defined "claim," informal as well as formal, as a 
"communication in writing."  Further, the Rodriguez court 
stated that when 38 C.F.R. § 3.155(a) referred to "an 
informal claim," it necessarily incorporated the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing."  The Federal Circuit Court also pointed out the 
provisions of 38 C.F.R. § 3.155(a) made clear that there was 
no set form that an informal written claim must take.  All 
that was required was that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  



III.  Analysis

In this particular case, the veteran clearly did not file a 
claim for service connection for prostate cancer related to 
his service in the military (due to herbicide exposure or any 
other factors for that matter) within one year of his 
retirement in August 1965.  So as a consequence, the earliest 
possible effective date is the date of receipt of his 
eventual claim-informal or formal, whenever that was.

The RO concluded the veteran filed his claim for prostate 
cancer due to herbicide exposure on October 4, 2001, because 
that was when the RO received his application for this 
benefit (VA Form 21-526).  There is, however, other evidence 
in his claims file indicating he actively communicated his 
intent to file a claim at the RO as early as September 17, 
2001.  Specifically, attached to his VA Form 21-526 was a 
letter from him dated September 14, 2001, wherein he 
indicated that he had just been advised that he had prostate 
cancer.  He believed it was attributable to his service in 
the Air Force.  Also of record is a copy of an electronic 
message (e-mail) that he sent to the RO on September 17, 
2001, wherein he again reported that he had received a 
diagnosis of prostate cancer, which he believed developed as 
a result of his herbicide exposure to Agent Orange while in 
Vietnam.  That initial communication, especially when 
considered along with his ensuing actions, was at least an 
informal claim for service connection for prostate cancer due 
to herbicide exposure.  And he then completed the steps 
required by the Secretary of VA to officially formalize his 
claim by filing the VA Form 21-526 within one year on October 
4, 2001.  Thus, he is entitled to disability compensation for 
his prostate cancer from the date of his initial-albeit 
informal, claim on September 17, 2001.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  This, however, is the earliest 
possible effective date that he can receive under the facts 
and circumstances of this particular case.  See also Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).




ORDER

An earlier effective date of September 17, 2001, is assigned 
for the grant of service connection for prostate cancer due 
to herbicide exposure, subject to the laws and regulations 
governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



